   Case 1:18-cr-00058-LO Document 77 Filed 11/10/20 Page 1 of 6 PageID# 531




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    Chennor Marley Bah,

                          Petitioner,

           V.                                                 Civil Action No. l:18-cr-00058
                                                              Hon. Liam O'Grady
    United States of America,

                          Respondent.




                                             ORDER


       This matter comes before the Court on Petitioner Chennor Bah's Motion for

Compassionate Release Under § 3582(c). Dkt. 68. For the reasons discussed herein, Mr. Bah's

Motion is DENIED.


                               I.    FACTUAL BACKGROUND

       Mr. Bah was arrested in December 2017. Dkt. 68 at 1. In February 2018, he pled guilty to

conspiracy to distribute cocaine in violation of 21 U.S.C. § 841 and § 846, and possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924. Id. He was

sentenced to 60 months in federal prison for each count, to be served consecutively,and five years

of supervised release. Id. He is currently housed at FCI-Butner Medium II in North Carolina. Dkt.

72 at 4.


       Mr. Bah is thirty-three years old. Dkt. 68-2 at 13. He has hepatitis B, which he argu>';

makes him more susceptible to significant illness and death should he contract COVID-19. Dkt.

68 at 2. He requests that the Court consider compassionate release into home confinement pursuani
Case 1:18-cr-00058-LO Document 77 Filed 11/10/20 Page 2 of 6 PageID# 532
Case 1:18-cr-00058-LO Document 77 Filed 11/10/20 Page 3 of 6 PageID# 533
Case 1:18-cr-00058-LO Document 77 Filed 11/10/20 Page 4 of 6 PageID# 534
Case 1:18-cr-00058-LO Document 77 Filed 11/10/20 Page 5 of 6 PageID# 535
Case 1:18-cr-00058-LO Document 77 Filed 11/10/20 Page 6 of 6 PageID# 536
